Per Curiam.
In this case the plaintiff, who is the appellant, obtained a judgment in the Circuit Court for all the damages he claimed in his petition. He appealed to the General Term, and there asked leave to amend his petition, so as to increase his claim for damages. This was denied, and the judgment of the Circuit Court was affirmed. It was too late to amend . after the cause was pending in an appellate tribunal; and- the plaintiff, having recovered all he claimed in his petition, could not have been prejudiced by any error he alleges. The judgment must therefore be
Affirmed.